Order entered March 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01733-CV

                                        B.W.D., Appellant

                                                 V.

 JAMES W. TURNAGE AND FORENSIC DNA & DRUG TESTING SERVICES, INC.,
                            Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04012-E

                                            ORDER
       We GRANT appellant’s March 17, 2014 motion to file amended brief and ORDER the

brief be filed no later than March 28, 2014. Appellees shall file their brief no later than thirty

days after the filing of appellant’s amended brief.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE